Exhibit 3.2 BY-LAWS OF EVIVRUS, INC. (A Delaware corporation) TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 Section 1.1 Annual Meeting 1 Section 1.2 Assistant Secretary 1 Section 1.3 Assistant Treasurer 1 Section 1.4 Board 1 Section 1.5 By-laws 1 Section 1.6 Certificate of Incorporation 1 Section 1.7 Corporation 1 Section 1.8 Directors 1 Section 1.9 General Corporation Law 1 Section 1.10 Office of the Corporation 1 Section 1.11 President 1 Section 1.12 Secretary 1 Section 1.13 Special Meeting 1 Section 1.14 Stockholders 1 Section 1.15 Treasurer 1 Section 1.16 Vice President 1 ARTICLE II STOCKHOLDERS 2 Section 2.1 Place of Meetings 2 Section 2.2 Annual Meeting 2 Section 2.3 Deferred Meeting for Election of Directors, Etc 2 Section 2.4 Other Special Meetings 2 Section 2.5 Fixing Record Date 2 Section 2.6 Notice of Meeting of Stockholders 3 Section 2.7 Waivers of Notice 3 Section 2.8 List of Stockholders 3 Section 2.9 Quorum of Stockholders; Adjournment 4 Section 2.10 Voting; Proxies 4 Section 2.11 Selection and Duties of Inspectors at Meetings of Stockholders 4 Section 2.12 Organization 5 Section 2.13 Order of Business 5 Section 2.14 Written Consent of Stockholders Without a Meeting 5 Section 2.15 Notifications of Nominations and Proposed Business 5 ARTICLE III DIRECTORS 7 Section 3.1 General Powers 7 Section 3.2 Number 8 Section 3.3 Classification 8 Section 3.4 Election 8 Section 3.5 Term 8 Section 3.6 New Vacancies 8 Section 3.7 Resignations 9 Section 3.8 Removal of Directors 9 Section 3.9 Compensation 9 Section 3.10 Place and Time of Meetings of the Board 9 Section 3.11 Annual Meetings 9 Section 3.12 Regular Meetings 9 Section 3.13 Special Meetings 10 Section 3.14 Adjourned Meetings 10 Section 3.15 Waiver of Notice 10 Section 3.16 Organization 10 Section 3.17 Quorum of Directors 11 Section 3.18 Action by the Board 11 ARTICLE IV COMMITTEES OF THE BOARD 11 ARTICLE V OFFICERS 12 Section 5.1 Officers 12 Section 5.2 Removal of Officers 12 Section 5.3 Resignations 12 Section 5.4 Vacancies 12 Section 5.5 Compensation 12 Section 5.6 President 13 Section 5.7 Vice Presidents 13 Section 5.8 Secretary 13 Section 5.9 Treasurer 14 Section 5.10 Assistant Secretaries and Assistant Treasurers 14 ARTICLE VI CONTRACTS, CHECKS, DRAFTS, BANK ACCOUNTS, ETC 14 Section 6.1 Execution of Contracts 14 Section 6.2 Loans 14 Section 6.3 Checks, Drafts, Etc 15 Section 6.4 Deposits 15 ARTICLE VII STOCK AND DIVIDENDS 15 Section 7.1 Shares of Stock 15 Section 7.2 Transfers of Shares of Stock 15 Section 7.3 Transfer and Registry Agents 15 Section 7.4 Lost, Destroyed, Stolen and Mutilated Certificates 16 Section 7.5 Regulations 16 Section 7.6 Restriction on Transfer of Stock 16 Section 7.7 Dividends, Surplus, Etc 16 ARTICLE VIII INDEMNIFICATION 17 Section 8.1 Indemnification of Officers and Directors 17 Section 8.2 Indemnification of Other Persons 17 Section 8.3 Insurance 18 Section 8.4 Expenses 18 ARTICLE IX BOOKS AND RECORDS 18 Section 9.1 Books and Records 18 Section 9.2 Form of Records 18 Section 9.3 Inspection of Books and Records 19 ARTICLE X SEAL 19 ARTICLE XI FISCAL YEAR 19 ARTICLE XII VOTING OF SHARES HELD 19 ARTICLE XIII AMENDMENTS 19 ARTICLE I DEFINITIONS As used in these By-laws, unless the context otherwise requires, the term: Section 1.1  Annual Meeting  means an annual meeting of Stockholders. Section 1.2  Assistant Secretary  means an Assistant Secretary of the Corporation. Section 1.3  Assistant Treasurer  means an Assistant Treasurer of the Corporation. Section 1.4  Board  means the Board of Directors of the Corporation. Section 1.5  By-laws  means the by-laws of the Corporation, as amended from time to time. Section 1.6  Certificate of Incorporation  means the certificate of incorporation of the Corporation, as amended, supplemented or restated from time to time. Section 1.7  Corporation  means Evivrus, Inc. Section 1.8 
